 



EXHIBIT 10.1
EXECUTION COPY
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 26, 2007
between
LUMINENT MORTGAGE CAPITAL, INC.
and
ARCO CAPITAL CORPORATION LTD.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    ARTICLE I   DEFINED TERMS     1       Section 1.01.  
Definitions     1       Section 1.02.   Interpretation     10      
Section 1.03.   Accounting Terms     11   ARTICLE II   LOANS     11      
Section 2.01.   The Loans     11       Section 2.02.   Manner of Borrowing    
11       Section 2.03.   Notification of Interest Rate     12      
Section 2.04.   Repayment of Principal     12       Section 2.05.   Payment of
Interest     12       Section 2.06.   Voluntary Prepayment     12      
Section 2.07.   Mandatory Prepayment     12       Section 2.08.   Reductions and
Increases of Commitment     13       Section 2.09.   Commitment Fee     13      
Section 2.10.   Funding Losses     13       Section 2.11.   Evidence of Debt    
14   ARTICLE III   CHANGE IN CIRCUMSTANCES     14       Section 3.01.  
Increased Costs     14       Section 3.02.   Illegality     15      
Section 3.03.   Taxes.     15   ARTICLE IV   PAYMENTS     16       Section 4.01.
  Manner of Payments     16       Section 4.02.   Extension of Payments     16  
    Section 4.03.   Computation of Interest and Fees     17       Section 4.04.
  Application of Payments     17   ARTICLE V   CONDITIONS PRECEDENT     17      
Section 5.01.   Initial Conditions     17       Section 5.02.   Continuing
Conditions     18       Section 5.03.   Conditions to Each Loan after the
Initial Loans     18   ARTICLE VI   REPRESENTATIONS AND WARRANTIES     19      
Section 6.01.   Existence, Qualification and Power     19       Section 6.02.  
Authorization; No Contravention     19       Section 6.03.   Financial Condition
    19  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        Section 6.04.   Solvency     20       Section 6.05.  
Litigation     20       Section 6.06.   Binding Agreement     20      
Section 6.07.   Governmental Authorization; Other Consents     20      
Section 6.08.   Investment Company Act     20       Section 6.09.   Compliance
with Laws     20       Section 6.10.   Compliance with ERISA     20      
Section 6.11.   Taxes     21       Section 6.12.   Regulation U     21      
Section 6.13.   Full Disclosure     21       Section 6.14.   Agreements     21  
    Section 6.15.   Intellectual Property; Licenses, Etc     21      
Section 6.16.   No Default     21       Section 6.17.   Security Interest     21
      Section 6.18.   Insurance     21       Section 6.19.   Guarantor
Representations     22       Section 6.20.   Unrestricted Subsidiaries     22  
ARTICLE VII   AFFIRMATIVE COVENANTS     22       Section 7.01.   Financial
Statements     22       Section 7.02.   Certificates; Other Information     23  
    Section 7.03.   Payment of Obligations     24       Section 7.04.  
Preservation of Existence     24       Section 7.05.   Compliance with Laws    
24       Section 7.06.   Keeping of Books and Records; Inspection     24      
Section 7.07.   Notice of Certain Events     24       Section 7.08.   Priority  
  25       Section 7.09.   Maintenance of Insurance     25       Section 7.10.  
Compliance with Laws     25       Section 7.11.   Use of Proceeds     25      
Section 7.12.   Further Assurances     25   ARTICLE VIII   NEGATIVE COVENANTS  
  25       Section 8.01.   Investments     25       Section 8.02.   Liens     25
 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        Section 8.03.   Other Indebtedness     26      
Section 8.04.   Consolidations, Mergers, etc     26       Section 8.05.  
Pensions Plans     26       Section 8.06.   Amendment of Organization Documents
    26       Section 8.07.   Restricted Payments     26       Section 8.08.  
Change in Nature of Business     27       Section 8.09.   Transactions with
Affiliates     27       Section 8.10.   Burdensome Agreements     27      
Section 8.11.   Use of Proceeds     27       Section 8.12.   Sale and Leaseback
Transactions     27       Section 8.13.   Fiscal Year     27       Section 8.14.
  Fixed Charge Coverage Ratio     27   ARTICLE IX   EVENTS OF DEFAULT     28    
  Section 9.01.   Events of Default     28       Section 9.02.   Remedies Upon
Event of Default     30       Section 9.03.   Application of Funds     30      
Section 9.04.   Setoff     30       Section 9.05.   Default Interest     30    
  Section 9.06.   Funding Indemnities     31   ARTICLE X   GENERAL PROVISIONS  
  31       Section 10.01.   Assignment, Amendments and Waivers     31      
Section 10.02.   Notices     32       Section 10.03.   Expenses; Indemnification
    32       Section 10.04.   Cumulative Rights; No Waiver     33      
Section 10.05.   Counterparts; Integration; Effectiveness     33      
Section 10.06.   Severability     33       Section 10.07.   Headings     33    
  Section 10.08.   Governing Law; Jurisdiction; Consent to Service of Process  
  33       Section 10.09.   Waiver of Jury Trial     34       Section 10.10.  
Successors and Assigns     34       Section 10.11.   Confidentiality     34    
  Section 10.12.   USA Patriot Act     35       Section 10.13.   Payments Set
Aside     35  

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                                      Page
 
                        Section 10.14.   Survival of Representations and
Warranties     35       Section 10.15.   No Strict Construction     35  

-iv-



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 26, 2007
between LUMINENT MORTGAGE CAPITAL, INC., a corporation organized under the laws
of the State of Maryland (the “Borrower”) and ARCO CAPITAL CORPORATION LTD., a
corporation organized under the laws of the Cayman Islands (the “Lender”).
WITNESSETH:
          WHEREAS, pursuant to that certain Credit Agreement dated as of
August 21, 2007 between the Borrower and the Lender (as amended as of
September 12, 2007, September 20, 2007 and September 21, 2007, the “Existing
Credit Agreement”), the Lender made term loans to the Borrower;
          WHEREAS, as of the date hereof, the aggregate outstanding principal
amount of term loans extended under the Existing Credit Agreement is
$33,256,124.64 (the “Existing Loans”), together with fees, expenses and other
monetary obligations owing in connection therewith (collectively, the “Existing
Obligations”);
          WHEREAS, the due and punctual payment of the Existing Obligations are
secured by personal property, capital stock and other assigned collateral of the
Borrower and certain of its Subsidiaries pursuant to the terms of certain
security documents executed by the Borrower and certain of its Subsidiaries in
favor of the Lender in connection with the Existing Credit Agreement;
          WHEREAS, each Guarantor (as defined below) has executed a guaranty of
the Existing Obligations pursuant to that certain Guarantee Agreement dated as
of August 21, 2007 and has ratified its Guarantee by executing the Amendment to
Credit Agreement dated as of September 12, 2007, the Second Amendment to Credit
Agreement dated as of September 20, 2007 and the Third Amendment to Credit
Agreement dated as of September 21, 2007; and
          WHEREAS, the Borrower has requested, and the Lender has agreed, to
enter into this Agreement (i) to amend and restate the Existing Credit Agreement
as set forth in this Agreement; and (ii) to provide for a new revolving credit
facility in the amount of up to $60,000,000 on the terms, subject to the
conditions, and for the purposes set forth herein and in the other Related
Documents.
          NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINED TERMS
          Section 1.01. Definitions. For all purposes of the Related Documents,
unless the context otherwise requires, the following terms shall have the
following meanings:
          “Adjusted Earnings” means Earnings plus interest expense related to
(i) the Junior Subordinated Notes of the Borrower due March 15, 2035 and
December 15, 2035, and (ii) the 8.125 % Convertible Senior Notes of the Borrower
due 2027.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit Agreement, as amended, modified or
supplemented from time to time.
          “Applicable Margin” means, in relation to any day for all Loans, the
margin set forth under the heading “Applicable Margin” on Schedule 1.01(a), as
determined by the aggregate principal amount of all Loans then outstanding.
          “Availability Period” means the period from and including the Closing
Date to but excluding the Maturity Date.
          “Borrowing Base” means an amount equal to 85% of Eligible Assets.
          “Business Day” means a day on which banks are not required or
authorized by law or executive order to close in New York City.
          “Change of Control” means an event or series of events without the
consent of the Lender by which:
          (a) any “person” or “group” (as such terms are used for purposes of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, whether or not
applicable), other than the Borrower or any majority-owned subsidiary of the
Borrower or any employee benefit plan of the Borrower or such subsidiary, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 25% of the total
voting power in the aggregate of all classes of beneficial interest of the
Borrower then outstanding entitled to vote generally in elections of the
Borrower’s directors;
          (b) during any period of 24 consecutive months, persons who at the
beginning of such 24-month period constituted the board of directors of the
Borrower, together with any new persons whose election was approved by a vote of
a majority of the persons then still comprising the board of directors of the
Borrower who were either members of the board of directors of the Borrower at
the beginning of such period or whose election, designation or nomination for
election was previously so approved, cease for any reason to constitute the
board of directors of the Borrower (provided that unfilled vacancies of 45 days
or less duration shall not in their own right constitute a “Change of Control”);
or
          (c) any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities.
          “Closing Date” means September 26, 2007 or such later date as shall be
mutually agreed between the parties hereto.
          “Code” means the Internal Revenue Code of 1986.
          “Collateral” has the meaning given to such term in the Security Pledge
Agreement.

-2-



--------------------------------------------------------------------------------



 



          “Commitment” means the obligation of the Lender to make Loans pursuant
to Section 2.01, in an aggregate principal amount at any one time outstanding up
to $60,000,000.00, as such amount may be adjusted from time to time in
accordance with this Agreement.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling”, “Controls” and “Controlled” have meanings correlative thereto.
          “Corporate Information Book” means the presentation entitled “Luminent
Corporate Structure” attached as Schedule 1.01(b).
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any Event of Default or any event which, with the
giving of notice or lapse of time, or both, would become an Event of Default.
          “Designated Loan” means (i) the initial Loans hereunder as of the
Closing Date and any (ii) additional Loan that was applied to meet financing
margin calls and at the time of borrowing was designated in writing by Borrower,
and accepted in writing by Lender in its sole discretion, as a “Designated
Loan”.
          “Designated SPE” has the meaning set forth in Section 8.10 hereto.
          “Dollars” or “$” means the lawful currency of the United States and,
in relation to any amount to be advanced or paid hereunder, funds having same
day or immediate value.
          “Earnings” means, for the purposes of calculating the Fixed Charge
Coverage Ratio of any Person, the amount resulting from, without duplication,
adding (a) pre-tax net income from continuing operations before adjustment for
minority interests in consolidated Subsidiaries or income or loss from Equity
Investees, (b) Fixed Charges, (c) amortization of capitalized interest,
(d) distributed income of Equity Investees, and (e) such Person’s share of
pre-tax losses of Equity Investees for which charges arising from guarantees are
included in Fixed Charges, minus (1) interest capitalized, (2) Preference
Security Dividend requirements of consolidated Subsidiaries, and (3) the
minority interest in pre-tax income of Subsidiaries that have not incurred Fixed
Charges.
          “Eligible Assets” means at the time of measurement, (i) unencumbered
cash held in account(s) over which the Lender has a perfected first-priority
security interest plus (ii) the Eligible Securities Qualified Value.
          “Eligible Securities” means (a) all Mortgage Related Securities rated
no less than Ba3 by Moody’s Investors Service, Inc., BB- by Standard & Poor’s
Ratings Services or BB- by Fitch Ratings, Inc. and (b) up to 20% of the Market
Value of all other Mortgage Related Securities; provided in each case that, if
more than one rating agency rates such Mortgage Related Securities, the lowest
of the ratings shall apply and, if either (i) no rating agency rates such
Mortgage Related Securities or (ii) any rating

-3-



--------------------------------------------------------------------------------



 



agency withdraws its rating of such Mortgage Related Securities (even if such
Mortgage Related Securities remain rated by another rating agency), such
Mortgage Related Securities shall not qualify for the purposes of clause (a) of
this definition of “Eligible Securities”.
          “Eligible Securities Qualified Value” means the aggregate Market Value
of all Eligible Securities minus the aggregate Liquidation Cost of all Eligible
Securities.
          “Equity Interests” means, with respect to any Person, all of the
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
          “Equity Investees” means as to any Person, investments that such
Person accounts for using the equity method of accounting.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any person that for purposes of Title I and
Title IV of ERISA and Section 412 of the Code would be deemed at any relevant
time to be a single employer with the Borrower, pursuant to Section 414(b), (c),
(m) or (o) of the Code or Section 4001 of ERISA.
          “ERISA Event” means (a) any “reportable event” (as defined in
Section 4043 of ERISA) with respect to a Plan, as to which PBGC has not by
regulation waived the requirement of Section 4043(a) of ERISA that it be
notified of such event; (b) the filing of a notice of intent to terminate any
Plan, if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of Section
4041(b) of ERISA, the filing under Section 4041(c) of ERISA of a notice of
intent to terminate any Plan or the termination of any Plan under Section
4041(c) of ERISA; (c) the institution of proceedings under Section 4042 of ERISA
by the PBGC for the termination of, or the appointment of a trustee to
administer, any Plan; (d) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, or the filing of any request for a
minimum funding waiver under Section 412 of the Code with respect to any Plan or
Multiemployer Plan; (e) the engagement in a non-exempt prohibited transaction
within the meaning of Section 4975 of the Code or Section 406 of ERISA; (f) the
complete or partial withdrawal of the Borrower or any ERISA Affiliate from a
Multiemployer Plan, or the receipt of notice that a Multiemployer Plan is
insolvent or in reorganization; or (g) the Borrower or any ERISA Affiliate
incurring any liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA).
          “Excess Cash Amount” means, at the last date of any month, the
aggregate amount of unencumbered cash of the Borrower and the Guarantors minus
the sum of the following items projected through the last day of the following
three-month period: (a) Fixed Charges plus (b) Operational Expenses.
          “Event of Default” means each of the events set forth in Section 9.01.
          “Fixed Charge Coverage Ratio” means the ratio of Adjusted Earnings to
Fixed Charges.

-4-



--------------------------------------------------------------------------------



 



          “Fixed Charges” means the sum of the following: (a) interest expensed
and capitalized, (b) amortized premiums, discounts and capitalized expenses
related to Indebtedness, (c) an estimate of the interest within rental expense,
and (d) Preference Security Dividend requirements of consolidated Subsidiaries.
          “Funds From Operations” means, with respect to a Person and for a
given period, (a) net income (loss) of such Person computed in accordance with
GAAP, calculated without regard to (i) gains (or losses) from debt restructuring
and sales of property during such period, and (ii) charges for impairment of
real estate, plus (b) depreciation with respect to such Person’s real estate
assets and amortization (other than amortization of deferred financing costs) of
such Person for such period, plus (c) other non-cash items (other than
amortization of deferred financing costs), all after adjustment for
unconsolidated partnerships and joint ventures.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
          “Governmental Authority” means any national, federal, state or local
government (whether foreign or domestic), any political subdivision thereof or
any governmental, quasi-governmental, judicial, public or statutory
instrumentality, authority, body or entity, or any other regulatory bureau,
authority, body or entity, including the New York Stock Exchange, FINRA, Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Board of
Governors of the Federal Reserve System, any central bank or any comparable
authority or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).
          “Guarantee Agreement” means that certain Amended and Restated
Subsidiary Guarantee Agreement dated as of the date hereof made by the
Guarantors in favor of the Lender.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation, provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guarantors” means each and all of the subsidiaries of Borrower that
are not prevented by law or contract to provide a Guarantee, each in its
capacity as a guarantor under its respective Guarantee.

-5-



--------------------------------------------------------------------------------



 



          “Indebtedness” means for any Person, without duplication, (i) all
indebtedness or other obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar agreements or under leases which would, in
accordance with GAAP, be capitalized on the balance sheet of such Person,
(ii) all obligations of such Person to pay the deferred purchase price of
property or services (including indebtedness created under or arising out of any
conditional sale or other title retention agreement), (iii) all obligations of
such Person (contingent or otherwise) under reimbursement or similar agreements
with respect to the issuance of letters of credit, (iv) all indebtedness or
other obligations of such Person under or with respect to any MRA, swap, cap,
collar or other financial or commodity hedging arrangement, (v) all indebtedness
or other obligations of any other Person of the type specified in clause (i),
(ii), (iii) or (iv) above, the payment or collection of which such Person has
guaranteed (except by reason of endorsement for collection in the ordinary
course of business) or in respect of which such Person is liable, contingently
or otherwise, including liable by way of agreement to purchase products or
securities, to provide funds for payment, to maintain working capital or other
balance sheet conditions or otherwise to assure a creditor against loss, and
(vi) all indebtedness or other obligations of any other Person of the type
specified in clause (i), (ii), (iii), (iv) or (v) above secured by (or for which
the holder of such indebtedness has an existing right contingent or otherwise,
to be secured by) any Lien, upon or in property (including accounts and contract
rights) owned by such Person, whether or not such Person has assumed or becomes
liable for the payment of such indebtedness or obligations.
          “Interest Period” means with respect to any Loan, the period
commencing on the date of such Loan and ending on the numerically corresponding
day in the calendar month that is one month thereafter; provided, that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period and (c) no Interest Period may
end after the Maturity Date. For purposes hereof, the date of a Loan initially
shall be the date on which such Loan is made and thereafter shall be the
effective date of the most recent continuation of such Loan.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “Lending Office” shall mean (i) the office specified below the
Lender’s name in Section 10.02 or (ii) such other office or offices as the
Lender shall designate to be its lending office for purposes of this Agreement.
          “Letter of Intent” means that certain letter of intent dated as of
August 16, 2007, signed by the Borrower and the Lender.
          “LIBO Rate” means a one-month LIBO Rate reasonably determined by the
Lender using customary market sources.
          “Lien” means any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), or
preference, priority or other security agreement or

-6-



--------------------------------------------------------------------------------



 



preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement or any financing lease
having substantially the same economic effect as any of the foregoing).
          “Liquidation Cost” means, with respect to any Mortgage Related
Security as of any date, the aggregate of all costs to immediately settle any
and all obligations in respect of any Contractual Obligation encumbering such
Mortgage Related Security, including without limitation, payment of any
specified repurchase price, fees, counterparty expenses, principal, premium,
accrued interest and any breakage or other costs.
          “Loan” means each loan made by the Lender to the Borrower pursuant to
Article II.
          “Material Adverse Effect” means a material adverse effect upon (a) the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) or prospects of the Borrower or the Borrower and the
Restricted Subsidiaries taken as a whole, (b) the ability of the Borrower or any
Guarantor to perform its obligations under any Related Document to which it is a
party, (c) the legality, validity, binding effect or enforceability against the
Borrower or any Guarantor of any Related Document to which it is a party or
(d) the value of the Collateral.
          “Market Value” means, with respect to any Mortgage Related Security as
of any date, (a) the “market value” specified in, and calculated in accordance
with, any Contractual Obligation encumbering such Mortgage Related Security or,
(b) in the event a Mortgage Related Security is unencumbered by a Contractual
Obligation, (i) the price for such Mortgage Related Security on such date
obtained from a generally recognized source agreed to by the Lender or the most
recent closing bid quotation from such a source, plus accrued income to the
extent not included therein as of such date or (ii) an amount agreed to by the
Lender. For the purposes of clause (b)(i) of this definition of “Market Value”,
“accrued income” shall mean with respect to any Mortgage Related Security at any
time, any payments of principal thereof and all interest, dividends or other
distributions thereon.
          “Maturity Date” means the earlier of (i) September 26, 2012, or
(ii) such date on which the Commitment may terminate in accordance with the
terms hereof.
          “Mortgage Related Securities” means “mortgage related securities”, as
defined in Section 3(a)(41) of the Securities Exchange Act of 1934, as amended,
or interests in mortgage related securities or mortgage loans.
          “MRA” means a repurchase agreement on an industry standard form or
otherwise acceptable to Lender, pursuant to which the seller thereunder
transfers to the buyer thereunder purchased securities against the transfer of
funds by the buyer, with a simultaneous agreement by the buyer to transfer to
such seller the purchased securities at a date certain against a transfer of
funds by such seller.
          “Multiemployer Plan” means a “multiemployer plan” (as defined in
Section (3)(37) of ERISA) contributed to for any employees of the Borrower or
any ERISA Affiliate.
          “Net Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (other than proceeds of business interruption insurance),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees,
commissions and out-of-pocket expenses paid or payable by the Borrower and any
Restricted Subsidiary thereof to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including

-7-



--------------------------------------------------------------------------------



 



pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made by the
Borrower and any Restricted Subsidiary thereof as a result of such event to
repay indebtedness (other than under this Agreement) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Borrower or its direct or indirect equity holders that are directly
attributable to such event, and (iv) any appropriate reserves taken in
accordance with GAAP for obligations or commitments assumed or retained or
contingencies arising in connection with such sale, transfer or other
disposition.
          “Note” means each promissory note of the Borrower payable to the order
of the Lender as provided for herein, substantially in the form of Exhibit A
hereto, and any promissory note or notes of the Borrower issued in substitution
thereof.
          “Notice of Borrowing” means an irrevocable notice, substantially in
the form of Exhibit B, given to the Lender by the Borrower pursuant to
Section 2.02.
          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower or any Guarantor arising
under any Related Document or otherwise with respect to any Loan, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against the Borrower or any
Guarantor or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
          “Operational Expenses” means, to the extent not included in the
calculation of Fixed Charges, cash operating expenses computed in accordance
with GAAP, including: salaries and benefits; servicing expense, due diligence
expenses, professional services, board of directors expense, insurance expense,
custody expense and other general and administrative expenses.
          “Organization Documents” means, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Outstanding Amount” means, (i) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to Specified MRAs on any date, the aggregate then outstanding
repurchase prices payable by all buyers named therein.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Person” means any corporation, limited liability company, natural
person, joint venture, partnership, trust, unincorporated organization,
government or any department or agency of any government.

-8-



--------------------------------------------------------------------------------



 



          “Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Preference Security Dividend” is the amount of pre-tax earnings that
is required to pay the dividends on outstanding preference securities, computed
as the amount of the dividend divided by (1 minus the effective income tax rate
applicable to continuing operations).
          “Related Documents” means this Agreement, the Note, the Guarantee
Agreement, the Security Pledge Agreement and each other document required to be
executed and delivered pursuant to any of the foregoing agreements, documents or
instruments.
          “Responsible Officer” means, with respect to the Borrower or any
Guarantor, the chief executive officer, president, chief financial officer,
treasurer or comptroller of such Person and any other officer of such Person
with responsibility for the administration of the relevant portion of the
Related Documents. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower or a Guarantor shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Person.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of the Borrower or any Restricted Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Borrower’s
stockholders, partners or members (or the equivalent Person thereof).
          “Restricted Subsidiary” means every Subsidiary of Borrower other than
an Unrestricted Subsidiary.
          “Security Pledge Agreement” means that certain Amended and Restated
Security and Pledge Agreement dated the date hereof and entered into among the
Security Providers and the Lender.
          “Security Providers” means the Borrower and the Guarantors.
          “Specified Agreement” means (i) all credit agreements, indentures,
MRAs, swaps and other agreements related to any Indebtedness of the Borrower or
any Restricted Subsidiary, other than the Related Documents, and (ii) all other
contractual arrangements entered into by the Borrower or any Restricted
Subsidiary or by which the Borrower or any Restricted Subsidiary, or any of its
property or assets is bound or subject, which arrangements involve assets or
principal amounts in excess of $500,000, annual payments in excess of $100,000
or are otherwise material to the Borrower or any Restricted Subsidiary.
          “Specified MRA” means any MRA entered into and in effect after
August 21, 2007 between the Borrower or any of its Subsidiaries as “seller” and
any of the Lender, affiliates of the Lender or counterparties arranged by the
Lender as “buyer”.
          “Subsidiary” means, with respect to any Person, (i) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of capital stock or other equity interest entitled (without
regard to the occurrence of any contingency) to vote in the election of
trustees,

-9-



--------------------------------------------------------------------------------



 



directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other subsidiaries
of that Person (or a combination thereof) and (ii) any partnership (a) the sole
general partner or managing general partner of which is such Person or a
subsidiary of such Person or (b) the only general partners of which are such
Person or of one or more subsidiaries of such Person (or any combination
thereof).
          “Taxes” means any and all taxes, levies, imposts, duties or other
charges of a similar nature.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all Specified MRAs.
          “United States” and “U.S.” mean the United States of America.
          “Unrestricted Subsidiary” means each Subsidiary of Borrower listed on
Schedule 1.01(c).
          Section 1.02. Interpretation. With reference to this Agreement and
each other Related Document, unless otherwise specified herein or in such other
Related Document:
          (a) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Related Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Related Document, shall be construed to refer to such Related Document in its
entirety and not to any particular provision thereof, (iv) all references in a
Related Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Related Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
          (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
          (c) Article, section and subsection headings herein and in the other
Related Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Related Document.

-10-



--------------------------------------------------------------------------------



 



          Section 1.03. Accounting Terms.
          (a) Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the financial statements referred
to in Section 6.03, except as otherwise specifically prescribed herein.
          (b) Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Related
Document, and either the Borrower or the Lender shall so request, the Lender and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP, provided
that until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lender financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
ARTICLE II
LOANS
          Section 2.01. The Loans. On the terms and subject to the conditions of
this Agreement, the Lender agrees to make Loans from time to time during the
Availability Period in an aggregate amount not to exceed the lesser of the
Commitment or the Borrowing Base; provided, however, that after giving effect to
any borrowing of Loans under this Section 2.01, the Total Outstandings shall not
exceed the lesser of the Commitment or the Borrowing Base. Within the limits of
the Commitment and the Borrowing Base, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01. The parties hereto hereby
agree that on the Closing Date, thirty-three million two hundred fifty six
thousand and one hundred and twenty four dollars and 64/100 ($33,256,124.64) of
the aggregate outstanding principal amount of the remaining Existing Loans shall
be continued and combined, along with new borrowings of ten million dollars
($10,000,000) made on the Closing Date, as a single Loan hereunder with an
Interest Period commencing on the Closing Date.
          Section 2.02. Manner of Borrowing. The Borrower shall give the Lender
a duly completed Notice of Borrowing not later than 10:00 a.m. (New York City
time) three Business Days prior to the date of each Loan (or such later date and
time as the Lender may agree). Each such Notice of Borrowing shall specify
(i) the amount of such Loan, (ii) the date of such Loan, which date shall be a
Business Day, and (iii) the account to which the proceeds of such Loan should be
transferred together with all necessary wire information. The Lender shall give
the Borrower telephonic notice, confirmed by facsimile or other written notice,
of the LIBO Rate applicable to the initial Interest Period for the relevant Loan
before 12:00 noon (New York City time) on the relevant borrowing date, which
determination shall be conclusive, absent manifest error. Subject to the
conditions of this Agreement, the Lender shall make such Loan by transferring
the proceeds thereof in Dollars to the account designated by the Borrower for
such purpose not later than 2:00 p.m. (New York City time) on the relevant
borrowing date. Each borrowing of Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.

-11-



--------------------------------------------------------------------------------



 



          Section 2.03. Notification of Interest Rate. The Lender shall give the
Borrower telephonic notice, confirmed by facsimile or other written notice, of
the LIBO Rate applicable to each Interest Period after the initial Interest
Period for each Loan before 12:00 noon (New York City time) on the first day of
such Interest Period, which determination shall be conclusive, absent manifest
error.
          Section 2.04. Repayment of Principal. The Borrower shall repay the
full principal amount of each Loan outstanding on the Maturity Date.
          Section 2.05. Payment of Interest. The Borrower shall pay interest on
the unpaid principal amount of each Loan from the date of such Loan to the date
on which such Loan is paid in full in respect of each Interest Period applicable
thereto at a rate equal to the sum of the LIBO Rate plus the Applicable Margin.
Accrued interest for each Interest Period shall be payable on the last day of
such Interest Period and at such other times as may be specified herein.
Interest hereunder shall be due and payable in accordance with the terms hereof
before as well as after judgment, and before as well as after the commencement
of any proceeding under any Debtor Relief Law.
          Section 2.06. Voluntary Prepayment. The Borrower may prepay any Loan
in whole but not in part at any time, provided that (a) the Borrower shall give
the Lender not less than seven Business Days’ prior written notice of each
prepayment, (b) each prepayment shall be in a principal amount of $1,000,000 or
a whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding and (c) each prepayment shall be accompanied by
the payment of accrued interest on the amount prepaid to the date of prepayment
and any additional amount owing under Section 2.09.
          Section 2.07. Mandatory Prepayment.
          (a) If the Borrower receives any Net Proceeds in respect of (i) any
sale, transfer or other disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of the Borrower or any Restricted
Subsidiary resulting in proceeds in excess of $250,000.00, (ii) any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Restricted Subsidiary resulting in proceeds in excess of $250,000.00,
(iii) the incurrence by the Borrower or any Restricted Subsidiary of any
indebtedness for borrowed money (other than under this Agreement) or (iv) the
issuance by the Borrower or any Restricted Subsidiary of shares of its capital
stock or other equity ownership interests, the Borrower shall prepay, within
five Business Days after such Net Proceeds are received, the principal amount of
Loans outstanding in an aggregate principal amount equal to the lesser of
(A) 100% of such Net Proceeds and (B) the aggregate outstanding principal amount
of the Loans; provided that in the case of any prepayment arising from (x) any
sale, transfer or other disposition of any property or assets in which the
aggregate Net Proceeds received by the Borrower and the Restricted Subsidiaries
in the then-current fiscal year exceed $250,000.00 or (y) any casualty to or
condemnation of any property or assets, if the Borrower shall deliver to the
Lender a certificate of an officer of the Borrower to the effect that the
Borrower or any Restricted Subsidiary intends to apply the Net Proceeds from
such event, within 180 days after receipt of such Net Proceeds, to acquire real
property, equipment or other tangible assets to be used in the business of the
Borrower or any Restricted Subsidiary or, in the case of insurance or
condemnation proceeds, to the repair or replacement of the property insured, and
in each case certifying that no Event of Default has occurred and is continuing,
then no prepayment shall be required pursuant to this paragraph in respect of
such event except to the extent of any Net Proceeds therefrom that have not been
so applied by the end of such 180-day period, at which time a prepayment shall
be required in an amount equal to the Net Proceeds that have not been so
applied.

-12-



--------------------------------------------------------------------------------



 



          (b) If at any time the sum of the aggregate principal amount of Total
Outstandings shall exceed the Commitment hereunder, the Borrower will
immediately prepay the Loans to the extent necessary to eliminate such excess.
          (c) Following the end of each fiscal quarter of the Borrower
commencing with the fiscal quarter ending September 30, 2007, the Borrower shall
prepay Loans (with application of payments as provided in Section 4.04, an
“Excess Cash Amount Payment”) in an amount equal to 75% of the Excess Cash
Amount at the end of such fiscal quarter; provided, that the Lender, in its sole
discretion, may decline all or part of an Excess Cash Amount Payment. Each
prepayment required pursuant to this Section 2.07(c) shall be made on or before
the date on which financial statements are delivered pursuant to Section 7.01
with respect to the fiscal quarter for which the Excess Cash Amount is being
calculated. Commencing with the fiscal quarter ending September 30, 2007, the
Borrower shall deliver to the Lender, a certificate signed by a Responsible
Officer setting forth in reasonable detail the calculation of the Excess Cash
Amount at the end of the applicable quarter. Any such certificate shall be
referred to herein as an “Excess Cash Amount Certificate” and shall be delivered
to the Lender (1) on or before the date that is 45 days after the end of the
applicable fiscal quarter or (2) with the making of any prepayment pursuant to
this Section 2.07(c), as the case may be.
          Section 2.08. Reductions and Increases of Commitment.
          (a) The Commitment shall be permanently reduced (i) by the amount of
any prepayment made pursuant to Sections 2.07(a) or 2.07(b) and (ii) by the
amount that any prepayment made pursuant to Section 2.07(c) exceeds the
aggregate then-outstanding principal amount of Designated Loans (assuming for
the purposes hereof that all prepayments made pursuant to Section 2.07(c) are
applied in accordance with Section 4.04, but to Designated Loans before any
other Loan).
          (b) The Borrower may, upon five Business Days’ notice, reduce or
cancel the undrawn portion of the Commitment, provided, that the amount of such
reduction is not less than $5 million or a whole multiple of $500,000 in excess
thereof.
          (c) The Lender may from time-to-time, in its sole discretion upon
request of Borrower, provide guarantees or other direct or contingent credit
support in respect of obligations of the Borrower (each, a “Lender Contingent
Commitment”). In the event that the Lender funds any amount under any Lender
Contingent Commitment, such amount shall immediately be deemed to be a borrowing
hereunder. To the extent any amount funded under a Lender Contingent Commitment
would otherwise cause Total Outstandings to exceed the Commitment as then in
effect, the Commitment shall be deemed increased and an “Expansion Loan” shall
be issued on the same terms as other Loans hereunder, with an Interest Period
commencing on the date of funding of such Lender Contingent Commitment. Borrower
agrees to execute an additional Note and to enter into, and cause each
Subsidiary to enter into, any documentation required by the Lender to evidence
the Expansion Loan.
          Section 2.09. Commitment Fee. The Borrower shall pay to the Lender a
commitment fee equal to 0.005 times the daily average amount by which the
Commitment exceeds the Total Outstandings. The commitment fee shall accrue at
all times from the date hereof until the Maturity Date, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the date hereof, and on the Maturity Date. The commitment fee shall be
calculated quarterly in arrears.
          Section 2.10. Funding Losses. The Borrower will indemnify the Lender
against, and on demand reimburse the Lender for, any loss, premium, penalty or
expense which the Lender may pay or

-13-



--------------------------------------------------------------------------------



 



incur (including any loss or expense incurred by reason of the relending,
depositing or other employment of funds acquired by the Lender to fund any Loan)
as a result of (a) any prepayment or repayment of a Loan on a date prior to the
last day of the Interest Period applicable thereto, (b) any failure by the
Borrower to borrow any Loan on a date specified therefor in a Notice of
Borrowing pursuant to Section 2.02, except to the extent such failure results
from a default by the Lender in making the requisite funds available to the
Borrower hereunder or (c) any failure by the Borrower to prepay any Loan on the
date specified therefor in a notice of prepayment delivered by the Borrower
pursuant to Section 2.06. The Lender shall furnish the Borrower with a
certificate setting forth the basis for determining any additional amount to be
paid to it hereunder, and such certificate shall be conclusive, absent manifest
error, as to the contents thereof.
          Section 2.11. Evidence of Debt. The Loans shall be evidenced by one or
more accounts or records maintained by the Lender in the ordinary course of
business. The accounts or records maintained by the Lender shall be conclusive
absent manifest error of the amount of the each Loan made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender a Note, which shall evidence the Lender’s Loans in
addition to such accounts or records. The Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.
ARTICLE III
CHANGE IN CIRCUMSTANCES
          Section 3.01. Increased Costs.
          (a) If, after the date of this Agreement, (i) the introduction of, or
any change in, any applicable law, rule or regulation or in the interpretation
or administration thereof by any Governmental Authority or (ii) compliance by
the Lender with any request, guideline, policy or directive of any Governmental
Authority issued after the date of this Agreement (whether or not having the
force of law) shall:
          (b) subject the Lender to any tax, duty or other charge or shall
change the basis of taxation of payments to the Lender of any amount due under
this Agreement or any Note (except for changes in the tax on the overall net
income of the Lender imposed by the jurisdiction of its incorporation or the
jurisdiction in which its Lending Office is located);
          (c) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets or liabilities of, deposits with or for the
account of, or commitments issued by, the Lender (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System); or
          (d) impose on the Lender or the money markets any other condition
affecting the Commitment, any Loan or the Note;
and the result of any of the foregoing is to increase the cost to the Lender of
making or maintaining the Commitment or any Loan, or to reduce the amount of any
sum received or receivable by the Lender under this Agreement or under any Note,
then the Borrower shall from time to time pay to the

-14-



--------------------------------------------------------------------------------



 



Lender within 10 Business Days of its demand therefor such additional amount or
amounts as will compensate it for such increased cost or reduction.
          (e) If the Lender shall have determined that, after the date of this
Agreement, the adoption of any applicable Law regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Authority, or compliance by the Lender with any request,
guideline, policy or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, has or would have the effect of
reducing the rate of return on the Lender’s capital as a consequence of any
Loans or its obligations hereunder to a level below that which the Lender could
have achieved but for such adoption, change or compliance (taking into
consideration the Lender’s policies with respect to capital adequacy), then the
Borrower shall from time to time pay to the Lender within 10 Business Days of
its demand therefor such additional amount or amounts as will compensate the
Lender or its bank holding company for such reduction.
          (f) The Lender will promptly give the Borrower notice of the
occurrence of any event of which it has knowledge which will entitle it to
compensation pursuant to this Section 3.01, and will use reasonable efforts to
mitigate the effect of any such event if, in the sole opinion of the Lender,
such efforts will avoid the need for, or reduce the amount of, such compensation
and will not be otherwise disadvantageous to it or contrary to its internal
policies, provided that the failure of the Lender so to notify the Borrower will
not discharge the Borrower of its obligations under this Section 3.01. The
Lender shall furnish the Borrower with a certificate setting forth the basis for
determining any additional amount or amounts to be paid to it hereunder, and
such certificate shall be conclusive, absent manifest error, as to the contents
thereof.
          Section 3.02. Illegality. If, after the date of this Agreement, the
introduction of, or any change in, any applicable Law shall make it unlawful for
the Lender to make or maintain any Loan or the Commitment, then, provided no
Default shall have occurred and be continuing, the Lender shall give notice
thereof to the Borrower and commence good faith negotiations with the Borrower
to determine a substitute basis for determining a rate of interest payable to
the Lender which would cure such illegality hereunder. If within 30 days of such
notice to the Borrower, the Borrower and the Lender shall not have agreed in
writing to such a substitute basis, the Lender may declare such Loan to be due
and payable and/or cancel the Commitment and the Borrower shall prepay such Loan
in full on the last day of the Interest Period applicable thereto unless such
Loan is required by Law to be repaid sooner, in which case the Borrower shall
repay such Loan on such earlier date, together with accrued interest thereon and
any additional amount owing under Section 2.09. The Lender will promptly notify
the Borrower of any event of which the Lender has knowledge which will entitle
it to the provisions of this Section 3.02 and will designate a different Lending
Office if, in the sole opinion of the Lender, such designation will avoid the
need for such prepayment and will not be otherwise disadvantageous to it or
contrary to its internal policies.
          Section 3.03. Taxes.
          (a) Each payment by the Borrower to the Lender under this Agreement or
any of the other Related Documents shall be made free and clear of and without
deduction for any Taxes, other than any Taxes imposed on the overall net income
of the Lender by the jurisdiction of its incorporation or by the jurisdiction in
which its Lending Office is located (all such non-excluded Taxes being
hereinafter referred to as “Covered Taxes”). If the Borrower shall be required
by Law to deduct any Covered Taxes from or in respect of any such payment, then
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay on a

-15-



--------------------------------------------------------------------------------



 



timely basis the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Law.
          (b) The Borrower will indemnify the Lender for the full amount of
Covered Taxes required to be paid by, or imposed, levied or assessed against the
Lender. In addition, the Borrower shall pay to the Lender such amounts as may be
necessary to hold the Lender harmless on an after-tax basis from any Taxes
(including income or franchise taxes) imposed by any jurisdiction as a result of
the receipt or accrual by the Lender of any payment under this Section 3.03
(including any payment under this sentence). Any indemnification pursuant to
this Section 3.03(b) shall be made within 30 days from the date the Lender makes
written demand therefor. A certificate setting forth any amount payable to the
Lender under this Section 3.03 and the basis therefor submitted by the Lender to
the Borrower shall, absent manifest error, be conclusive and binding.
          (c) Within 60 days after the date of any payment of Covered Taxes made
under this Section 3.03 or the withholding of any Taxes excluded from
indemnification under subsection (a), the Borrower will furnish to the Lender
the original or a certified copy of a receipt, accompanied by a certified
English translation if the receipt is not in English, evidencing payment
thereof, a statement signed by an officer responsible for the Borrower’s
financial or accounting records setting forth the amount and identity of such
Taxes (specifying the particular provisions of Law requiring such withholding),
and all additional information and documents that the Lender shall reasonably
and in writing request to establish that full and timely payment of such Covered
Taxes or other Taxes has been made. The Borrower will promptly, and in any event
not more than three Business Days after obtaining knowledge thereof, notify the
Lender of any reports or returns that the Lender is required to file with
respect to Covered Taxes.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Article III shall survive the prepayment or payment in full or in part of
the Loans and the interest thereon and the termination of this Agreement or any
other Related Document.
ARTICLE IV
PAYMENTS
          Section 4.01. Manner of Payments. Each payment required to be made by
the Borrower under this Agreement or the other Related Documents shall be made
by transferring the amount thereof in Dollars and in immediately available funds
to the Lender not later than 2:00 p.m. (New York City time) on the date on which
such payment shall become due to JPMorgan Chase; ABA#: 021-000-021; A/C:
Citigroup Global Markets Inc; A/C#: 5541336; FFC: Arco Capital Corporation Ltd.;
A/C#: 22024335 (or such other account as the Lender shall notify the Borrower
from time to time). Each such payment shall be made without defense, set-off or
counterclaim. Any payment received after 2:00 p.m. (New York City time) on any
Business Day shall be deemed to have been received on the next following
Business Day and any applicable interest or fee shall continue to accrue.
          Section 4.02. Extension of Payments. If any payment under this
Agreement or the other Related Documents shall become due on a day which is not
a Business Day, then the due date thereof shall be extended to the next
following day which is a Business Day, and such extension shall be taken into
account in computing the amount of any interest or fees, as the case may be,
then due and payable hereunder.

-16-



--------------------------------------------------------------------------------



 



          Section 4.03. Computation of Interest and Fees. All interest and fees
on each Loan payable under this Agreement and the other Related Documents shall
be computed on the basis of a year of 360 days and the actual number of days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided, however, that any Loan that is
repaid on the same day on which it is made shall, subject to Section 4.02, bear
interest for one day.
          Section 4.04. Application of Payments. All amounts received by the
Lender hereunder shall be applied by the Lender, first, to the commitment fees
of the Lender then due and payable hereunder, second, to the payment of any
interest then due and payable on the Loans, third, to the prepayment of any
outstanding principal of the Loans, and fourth, to the payment of any other
amounts due and payable hereunder.
ARTICLE V
CONDITIONS PRECEDENT
          Section 5.01. Initial Conditions. As a condition precedent to the
effectiveness of this Agreement and the obligations of the Lender to amend and
restate the Existing Credit Agreement, the Lender shall have received the
following items in form and substance satisfactory to it, unless otherwise
waived by the Lender:
          (a) Related Documents. A counterpart hereof, of the Note to be issued
on the date hereof to the extent requested and of each of the other Related
Documents, each duly executed by the Borrower and each Guarantor, as applicable.
          (b) Borrower and Guarantor Documents. (i) a Certificate from the
Secretary of State of the State of Maryland and of each jurisdiction of
incorporation of each Guarantor certifying that the Borrower and each Guarantor,
respectively is in good standing under the Laws of such state; (ii) a
certificate from the Secretary, an Assistant Secretary or another officer of the
Borrower and each Guarantor, certifying (A) as to the incumbency and signature
of an officer of the Borrower and of each Guarantor, authorized to execute and
deliver this Agreement and the other Related Documents to which the Borrower and
each Guarantor is a party and any certificate to be furnished pursuant thereto,
(B) that attached thereto are true and complete copies of the Organization
Documents of the Borrower and of each Guarantor and (C) that attached thereto is
a true and complete copy of the resolutions of the board of directors of the
Borrower and of each Guarantor authorizing the execution, delivery and
performance of this Agreement and the other Related Documents to which the
Borrower and each Guarantor is a party and the transactions contemplated
thereby, together with a certification by another officer of the Borrower and
each Guarantor as to the incumbency and signature of such Secretary or Assistant
Secretary; and (iii) a certificate from an appropriate officer of the Borrower
and each Guarantor certifying that, to the best knowledge of such officer, the
representations and warranties contained in Article VI and in Section 9 of the
Guarantee Agreement are true and complete and no Default has occurred and is
continuing.
          (c) Opinions. Favorable opinions of Duane Morris LLP and Hunton &
Williams LLP, counsel to the Borrower and the Guarantors, addressed to the
Lender, as to such matters concerning the Borrower and the Guarantors and the
Related Documents as the Lender may reasonably request.
          (d) Representations and Warranties True; No Default. A certificate
signed by a Responsible Officer of the Borrower certifying that (A) the
representations and warranties of the

-17-



--------------------------------------------------------------------------------



 



Borrower contained in Article VI and in any other Related Document are true and
correct on and as of the date of such certificate, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier date, and (B) no Default
has occurred and is continuing.
          (e) Budget. A detailed budget for the Borrower and the Guarantors for
the period commencing on or before the Closing Date and ending on the Maturity
Date.
          (f) Perfection Certificate. A duly completed and signed perfection
certificate in the form required by the Security Pledge Agreement, together with
evidence that all filings, registrations and recordings required by Law or
reasonably requested by the Lender to perfect the Liens created under the
Security Pledge Agreement have been or concurrently are being made.
          (g) Counsel Fees. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Lender to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Lender).
          (h) Additional Documents. Such other documents, certificates,
financial or other information, or opinions as the Lender may reasonably
request.
          Section 5.02. Continuing Conditions. As a condition precedent to the
Lender’s obligation to make any Loan hereunder, including the initial Loans, the
following conditions shall be satisfied on the date of such Loan:
          (a) Representations True. The representations and warranties of the
Borrower and each Guarantor contained in Article VI and in any other Related
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Loan, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsection (b) of
Section 6.03 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 7.01;
          (b) No Default. No Default shall have occurred and be continuing, or
would result from such proposed Loan or from the application of the proceeds
thereof; and
          (c) Notice of Borrowing. The Borrower must furnish the Lender with, as
appropriate, a Notice of Borrowing.
          (d) Each Notice of Borrowing shall be deemed a representation and
warranty by the Borrower that the conditions referred to in Sections 5.02(a) and
(b) have been met on and as of the date of the applicable Loan.
          Section 5.03. Conditions to Each Loan after the Initial Loans. As a
condition precedent to the Lender’s obligation to make each Loan (other than the
initial Loans) hereunder, the following additional conditions shall be satisfied
on the date of such Loan:

-18-



--------------------------------------------------------------------------------



 



          (a) Satisfaction of the Requirements. The conditions set forth on that
certain Closing Undertaking Letter, dated as of the date hereof, between the
Borrower and the Lender have been satisfied (unless otherwise waived by the
Lender, in its sole discretion); and
          (b) Additional Documents. The Lender shall have received such other
documents, certificates, financial or other information, or opinions as the
Lender may reasonably request.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Lender that:
          Section 6.01. Existence, Qualification and Power. The Borrower and
each Guarantor and each Subsidiary therof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Related Documents to which it is a party and
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.
          Section 6.02. Authorization; No Contravention. The execution, delivery
and performance by the Borrower and each Guarantor of each Related Document to
which such Person is party have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.
          Section 6.03. Financial Condition. (a) Other than as specifically
disclosed in Schedule 6.03, there has been no change or event that would
reasonably be expected to result in a Material Adverse Effect. The Borrower has
no current intention to file for bankruptcy and the Borrower, acting reasonably,
and after due analysis and deliberation, is reasonably confident that it and
each Guarantor can continue as a going concern. (b) The Borrower has furnished
to the Lender copies of (i) the audited consolidated balance sheet of the
Borrower and its consolidated Subsidiaries for the fiscal year ending
December 31, 2006, and the related audited consolidated statements of
operations, cash flows and shareholders’ equity for the fiscal year ending on
such dates, with the opinion thereon of DeLoitte & Touche LLP, and (ii) the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal quarter ending March 31, 2007, and the related
unaudited consolidated statements of operations, cash flows and shareholders’
equity of the Borrower and its consolidated Subsidiaries for the period of the
fiscal quarter ending on such date. Such financial statements (including in each
case related schedules and notes) present fairly, in all material respects and
in accordance with GAAP consistently applied throughout the periods involved,
the consolidated financial position of the Parent and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). The Borrower has no reason to
believe that the audited financial statements included in the Borrower’s annual

-19-



--------------------------------------------------------------------------------



 



report on Form 10-K for the year ending December 31, 2006, or the unaudited
financial statements included in the Borrower’s quarterly report on Form 10-Q
for the quarter ending March 31, 2007, cannot or should not be relied upon or
that material changes, restatements or adjustments will be required thereto.
          Section 6.04. Solvency. Immediately after the consummation of the
transactions contemplated herein to occur on the Closing Date, (a) the fair
value of the assets of the Borrower and each Guarantor, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Borrower and each
Guarantor will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower and each Guarantor will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and each Guarantor
will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is proposed to be conducted following the
Closing Date.
          Section 6.05. Litigation. Other than as specifically disclosed in
Schedule 6.05, there is no action, suit, proceeding or investigation at law or
in equity by or before any Governmental Authority now pending or, to the best
knowledge of the Borrower after due inquiry, threatened against or affecting the
Borrower or any of its Subsidiaries or any property or rights of the Borrower or
any of its Subsidiaries (a) as to which there is a significant possibility of an
adverse determination, and (b) which if adversely determined would reasonably be
expected to have a Material Adverse Effect, and there is no action, suit,
proceeding or investigation at law or in equity by or before any Governmental
Authority now pending or, to the best knowledge of the Borrower or any Guarantor
after due inquiry, threatened which questions or would question the validity of
this Agreement or any of the Related Documents.
          Section 6.06. Binding Agreement. This Agreement has been, and each
other Related Document, when delivered hereunder, will have been, duly executed
and delivered by the Borrower and each Guarantor that is party thereto. This
Agreement constitutes, and each other Related Document when so delivered will
constitute, a legal, valid and binding obligation of the Borrower and each
Guarantor that is party thereto, enforceable against the Borrower and each
Guarantor that is party thereto in accordance with its terms.
          Section 6.07. Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or any Guarantor of this Agreement or any other Related
Document, except for any filings necessary to perfect the Liens created under
the Security Pledge Agreement.
          Section 6.08. Investment Company Act. None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940, as amended.
          Section 6.09. Compliance with Laws. Each of the Borrower and each
Subsidiary is in compliance with the requirements of all applicable Laws with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except those the non-compliance
with which would not, singly or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
          Section 6.10. Compliance with ERISA. Neither the Borrower nor any
Guarantor has established and does not maintain or contribute to any employee
benefit plan that is covered by Title IV of the Employee Retirement Income
Security Act of 1974, as amended.

-20-



--------------------------------------------------------------------------------



 



          Section 6.11. Taxes. The Borrower and its Subsidiaries have filed all
tax returns required to be filed by it. The Borrower and its Subsidiaries have
paid all taxes and other governmental charges due pursuant to such returns or
pursuant to any assessment received by the Borrower or any Subsidiary, except
for any taxes or other governmental charges being contested in good faith by
appropriate proceedings and for which adequate reserves have been established by
the Borrower and its Subsidiaries, as the case may be. The charges, accruals and
reserves on the books of the Borrower or its Subsidiaries in respect of any
taxes or other governmental charges are, in the Borrower’s good faith judgment,
adequate in the aggregate to provide for the liabilities in respect thereof.
          Section 6.12. Regulation U. Neither the Borrower nor any Guarantor is
principally engaged in, nor does it have as one of its important activities, the
business of extending credit for the purpose of purchasing or carrying any
“margin stock” (as defined in Regulation U of the Board of Governors of the
Federal Reserve System).
          Section 6.13. Full Disclosure. The Borrower has disclosed to the
Lender all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, would reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
the Borrower or any Guarantor to the Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Related Document (in each case, as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
          Section 6.14. Agreements. Schedule 6.13 is a true and complete listing
as of the Closing Date of all Specified Agreements.
          Section 6.15. Intellectual Property; Licenses, Etc. The Borrower and
the Guarantors own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. To the best knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Guarantor infringes upon any rights held by any other Person.
          Section 6.16. No Default. Neither the Borrower nor any Subsidiary is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Related Document.
          Section 6.17. Security Interest. The security interests previously
granted by the Borrower and each Guarantor to the Lender pursuant to the
Existing Credit Agreement are effective with regard to, and secure (among other
things), all Obligations of the Borrower and the Guarantors under this
Agreement.
          Section 6.18. Insurance. Schedule 6.17 sets forth a description of all
insurance maintained by or on behalf of the Borrower and the Restricted
Subsidiaries as of the Closing Date. As of

-21-



--------------------------------------------------------------------------------



 



the Closing Date, all premiums that are due and payable in respect of such
insurance have been paid. The Borrower believes that the insurance maintained by
or on behalf of the Borrower and the Guarantors is adequate.
          Section 6.19. Guarantor Representations. Each of the representations
and warranties made by each Guarantor in the Guarantee Agreement is true and
correct in all material respects.
          Section 6.20. Unrestricted Subsidiaries. None of the Unrestricted
Subsidiaries (a) is party to or obligated under (i) any Indebtedness that is
guaranteed by or that has recourse of any kind to any of the Borrower or any
Restricted Subsidiary or (ii) Contractual Obligation through which, by the terms
of such Contractual Obligation, contractual counterparties, creditors or other
claimants could require performance, assert claims of any kind against, or
encumber assets of any of the Borrower or any Restricted Subsidiary, or
(b) holds Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary.
ARTICLE VII
AFFIRMATIVE COVENANTS
          So long as the Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 7.01, 7.02, and 7.07) cause each Restricted Subsidiary to:
          Section 7.01. Financial Statements. Deliver to the Lender:
          (a) as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity, funds
from operations and cash flows for such fiscal year, setting forth in each case
in comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (i) a
report and opinion of a registered public accounting firm of nationally
recognized standing reasonably acceptable to the Lender, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit and
(ii) an attestation report of such registered public accounting firm as to the
Borrower’s internal controls pursuant to Section 404 of the Sarbanes-Oxley Act
of 2002 expressing a conclusion to which the Lender does not object;
          (b) as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity, funds from operations and cash flows
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; provided that the
financial statements for the period ending June 30, 2007, shall be delivered no
later than September 30, 2007;

-22-



--------------------------------------------------------------------------------



 



          (c) as soon as available following the end of each fiscal month of the
Borrower, such monthly interim financial statements as are used by management of
the Borrower for planning and tracking purposes or as reasonably requested by
the Lender; and
          (d) as soon as available, but in any event at least 15 days before the
end of each fiscal year of the Borrower, forecasts prepared by management of the
Borrower, in form satisfactory to the Lender, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).
          (e) As to any information contained in materials furnished pursuant to
Section 7.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
          Section 7.02. Certificates; Other Information. Deliver to the Lender,
in form and detail satisfactory to the Lender:
          (a) concurrently with the delivery of the financial statements
referred to in Section 7.01(a), a certificate of its independent certified
public accountants certifying such financial statements and stating that in
making the examination necessary therefor no knowledge was obtained of any
Default or, if to their knowledge any such Default shall exist, stating the
nature and status of such event;
          (b) concurrently with the delivery of the financial statements
referred to in Sections 7.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
          (c) promptly and in any event not more than three Business Days after
receipt by the Borrower, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them;
          (d) promptly and in any event not more than three Business Days after
the same are available, copies of each annual report, proxy or financial
statement or other report or communication sent to the stockholders of the
Borrower, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the Lender pursuant hereto;
          (e) promptly and in any event not more than three Business Days after
the furnishing thereof, copies of any statement or report furnished to any
holder of debt securities of the Borrower or any Restricted Subsidiary thereof
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lender pursuant to Section 7.01 or
any other clause of this Section 7.02;
          (f) promptly and in any event not more than three Business Days after
they are entered into, copies of any and all agreements amending, modifying or
supplementing in any material respect any agreement listed on Schedule 6.13, as
well as any Specified Agreements entered into after the date hereof; and

-23-



--------------------------------------------------------------------------------



 



          (g) as promptly as practicable after request, such additional
information regarding the business, financial or corporate affairs of the
Borrower or any Subsidiary, or compliance with the terms of the Related
Documents, as the Lender may from time to time reasonably request.
          Section 7.03. Payment of Obligations. Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including
(a) all material taxes, assessments and governmental charges or levies imposed
upon it or upon its income or properties, prior to the date on which penalties
attach thereto, except to the extent that any such tax, assessment, charge or
levy is being contested in good faith by appropriate proceedings and for which
adequate reserves have been established by the Borrower and, as applicable,
relevant Restricted Subsidiaries and (b) all lawful claims which, if unpaid,
would by Law become a Lien upon its property.
          Section 7.04. Preservation of Existence. Preserve and maintain its
existence, good standing under the Laws of the jurisdiction of its organization,
rights, franchises and privileges, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.
          Section 7.05. Compliance with Laws. Comply with the requirements of
all applicable Laws, non compliance with which would, singly or in the
aggregate, have a Material Adverse Effect.
          Section 7.06. Keeping of Books and Records; Inspection. Maintain a
system of accounting in accordance with GAAP on a basis consistently applied.
Upon reasonable prior notice from the Lender (except during the occurrence of an
Event of Default), the Borrower and the Guarantors will permit the Lender or its
representatives to have access to and examine and inspect the books and records
and properties of the Borrower and the Guarantors and confer with the Borrower’s
and the Guarantors’ officers, agents, employees and accountants at any
reasonable time during the Borrower’s and the Guarantors’ normal business hours
and from time to time.
          Section 7.07. Notice of Certain Events. Promptly and in any event not
more than three Business Days after obtaining knowledge thereof notify the
Lender of:
          (a) the occurrence of any Default;
          (b) any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary;
          (c) the occurrence of any ERISA Event; and
          (d) any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary.
          (e) Each notice pursuant to this Section shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 7.07(a) shall describe with particularity any and all provisions of this
Agreement and any other Related Document that have been breached.

-24-



--------------------------------------------------------------------------------



 



          Section 7.08. Priority. Ensure at all times that its obligations under
this Agreement and the Note are either pari passu or senior in priority to all
senior unsecured indebtedness of the Borrower and each Guarantor.
          Section 7.09. Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower or any
Restricted Subsidiary, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.
          Section 7.10. Compliance with Laws. Comply with the requirements of
all applicable Laws and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except those the non-compliance with which
would not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          Section 7.11. Use of Proceeds. Use the proceeds of the Loans to meet
current or impending financing calls or maturities.
          Section 7.12. Further Assurances. The Borrower expressly acknowledges
and agrees to enter into, and cause each Subsidiary to enter into, such other or
further documents, and to take such other or further actions that may be
reasonably necessary or, in the reasonable opinion of the Lender, desirable in
order to further and more fully vest in the Lender all rights, interests,
powers, benefits, privileges and advantages conferred or intended to be
conferred by this Agreement and the other Related Documents, including to
perfect, preserve or protect the liens and security interests created under any
Related Document.
ARTICLE VIII
NEGATIVE COVENANTS
          So long as the Lender shall have any Commitment hereunder or any Loan
or other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, nor shall it permit any Restricted Subsidiary to, directly or
indirectly, without the written consent of the Lender:
          Section 8.01. Investments. Make any loans to or investments in, or
purchase any securities of, any other Person.
          Section 8.02. Liens. Create, incur, assume or permit to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
          (a) Liens existing on the date hereof and listed on Schedule 8.02 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);
          (b) Liens for taxes, assessments, charges or other governmental levies
not delinquent or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established by the
Borrower to the extent required by GAAP;

-25-



--------------------------------------------------------------------------------



 



          (c) Liens in connection with worker’s compensation, unemployment
insurance or social security obligations, other than any Lien imposed by ERISA;
          (d) mechanics’, workers’, materialmen’s, operators’, carriers’, or
other like Liens arising in the ordinary and normal course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings, if adequate reserves with respect thereto are
maintained on the books of the applicable Person; and
          (e) Liens pursuant to the Related Documents and any Specified MRA.
          Section 8.03. Other Indebtedness. Create, assume, incur, suffer to
exist or otherwise become or remain liable in respect of any Indebtedness other
than:
          (a) any Indebtedness owing under this Agreement, any of the other
Related Documents or any Specified MRA;
          (b) Indebtedness outstanding on the date hereof and listed on
Schedule 8.03 and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder.
          Section 8.04. Consolidations, Mergers, etc. Merge with or into, or
consolidate with, any other Person, or liquidate or dissolve, or dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person.
          Section 8.05. Pensions Plans. Establish or become party to any
employee benefit plan of the type referred to in Section 6.10.
          Section 8.06. Amendment of Organization Documents. Cause or permit any
amendment, modification or waiver of any Organization Document of the Borrower
or any Guarantor without the prior written consent of the Lender.
          Section 8.07. Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:
          (a) each Restricted Subsidiary may make Restricted Payments to the
Borrower and any other Person that owns an Equity Interest in such Restricted
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
          (b) the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person;
          (c) the Borrower and each Restricted Subsidiary may purchase, redeem
or otherwise acquire Equity Interests issued by it with the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common Equity Interests;

-26-



--------------------------------------------------------------------------------



 



          (d) so long as no Default shall have occurred and be continuing or
would result therefrom the Borrower may declare or pay cash dividends to the
holders of its Equity Interests with respect to any fiscal year ending during
the term of this Agreement in an aggregate amount not to exceed the amount
required to be distributed for the Borrower to maintain its qualification as a
Real Estate Investment Trust under the Code; and
          (e) so long as (i) no Default shall have occurred and be continuing or
would result therefrom and (ii) the Lender has declined any Excess Cash Amount
Payment payable with respect to any fiscal quarter ending during the term of
this Agreement, the Borrower may declare or pay cash dividends to the holders of
its Equity Interests with respect such fiscal year in an aggregate amount, when
combined with all distributions for such fiscal year pursuant to
Section 8.07(d), not to exceed 95% of Funds From Operations.
          Section 8.08. Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the Restricted Subsidiaries on the date hereof or any
business substantially related or incidental thereto.
          Section 8.09. Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of the Borrower or any Restricted Subsidiary,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate.
          Section 8.10. Burdensome Agreements. Enter into any Contractual
Obligation (other than this Agreement or any other Related Document) that
(a) limits the ability (i) of any Restricted Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
the Borrower or any Guarantor, (ii) of any Subsidiary (other than a special
purpose entity existing as of the date hereof and listed on Schedule 8.10 (a
“Designated SPE”)) to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary (other than a Designated SPE) to create, incur,
assume or suffer to exist Liens on property of such Person.
          Section 8.11. Use of Proceeds. Use the proceeds of any Loan, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System) or to extend credit to others for
the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
          Section 8.12. Sale and Leaseback Transactions. Enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred.
          Section 8.13. Fiscal Year. Change its fiscal year to end on a day
other than December 31.
          Section 8.14. Fixed Charge Coverage Ratio. Permit the Fixed Charge
Coverage Ratio of Borrower as of the twelve months ending on the last day of any
fiscal quarter to be less than (a) 0.85 : 1.0 at September 30, 2007 and
December 31, 2007, (b) 1.0 : 1.0 for any fiscal quarter end date from March 31,
2008 through December 31, 2008 and (c) 1.2 : 1.0 for all dates thereafter.

-27-



--------------------------------------------------------------------------------



 



ARTICLE IX
EVENTS OF DEFAULT
          Section 9.01. Events of Default. Any of the following shall constitute
an Event of Default:
          (a) Non-Payment. The Borrower or any Restricted Subsidiary fails to
pay to pay when due (whether at the scheduled due date therefor, on prepayment
or otherwise) (i) the principal of any Loan, (ii) interest on any Loan or
(iii) any other amount payable hereunder or under any other Related Document
upon receipt of notice thereof; or
          (b) Specific Covenants. The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 7.04, 7.05, 7.08, or
7.12 or Article VIII of this Agreement, or any Guarantor fails to perform or
observe any term, covenant or agreement contained in the Guarantee Agreement; or
          (c) Other Defaults. The Borrower or any Guarantor fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Related Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such failure and (ii) the
Borrower receiving notice of such failure from the Lender; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any Guarantor, in this Agreement, any other Related Document, or in
any document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made or shall be
breached; or
          (e) Cross-Default. The Borrower or any Guarantor or any of its
Subsidiaries (i) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder or Indebtedness of an
Unrestricted Subsidiary that is without recourse of any kind to, or guaranteed
in any manner by, the Borrower or any Restricted Subsidiary) having an aggregate
principal amount (including available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$5,000,000, or (ii) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause, with the giving of notice if required, (x) such Indebtedness to become
due, or to be repurchased, prepaid, terminated, defeased or redeemed
(automatically or otherwise), or (y) an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made prior to its stated maturity, or (z) cash
collateral in respect thereof to be demanded; or
          (f) Involuntary Insolvency, etc., Proceedings. The entry of a decree
or order for relief in respect of the Borrower or any Guarantor by a court
having jurisdiction in the premises, or the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Borrower or any Guarantor or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, in an
involuntary case under the Federal bankruptcy laws, as now or hereafter
constituted, or any other applicable Federal or state bankruptcy, insolvency or
other similar law; or the commencement against the Borrower or any Guarantor of
an involuntary case under the Federal

-28-



--------------------------------------------------------------------------------



 



bankruptcy laws, as now or hereafter constituted, or any other applicable
Federal or state bankruptcy, insolvency or other similar law, and the
continuance of any such case unstayed and in effect for a period of 60
consecutive days; or
          (g) Voluntary Insolvency, etc., Proceedings. The commencement by the
Borrower or any Guarantor of a voluntary case under the Federal bankruptcy laws,
as now or hereafter constituted, or any other applicable Federal or state
bankruptcy, insolvency or other similar law, or the consent by it to the entry
of an order for relief in an involuntary case under any such law or the consent
by it to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or other similar official) of the
Borrower or any Guarantor or of any substantial part of its property, or the
making by it of a general assignment for the benefit of creditors, or the
failure of the Borrower or any Guarantor generally to pay its debts as such
debts become due or the taking of any partnership action in furtherance of any
of the foregoing; or
          (h) Inability to Pay Debts; Attachment. (i) The Borrower or any
Guarantor becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or
          (i) Judgments. There is entered against any of the Borrower or any
Restricted Subsidiary (i) a final judgment or order for the payment of money in
an aggregate amount exceeding $1,000,000 (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
          (j) ERISA. An ERISA Event occurs that, when taken together with all
other ERISA Events that have occurred, results or could reasonably be expected
to result in liability of the Borrower to any Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $5,000,000; or
          (k) Invalidity of Related Documents. Any Related Document, at any time
after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or the Borrower or any
Guarantor or any other Person contests in any manner the validity or
enforceability of any Related Document; or the Borrower or any Guarantor denies
that it has any or further liability or obligation under any Related Document,
or purports to revoke, terminate or rescind any Related Document; or
          (l) Change of Control. There occurs any Change of Control; or
          (m) Material Adverse Effect. There occurs any Material Adverse Effect;
or
          (n) Invalidity of Lien. Any Lien purported to be created under the
Security Pledge Agreement shall cease to be, or shall be asserted by the
Borrower or any Guarantor not to be, a valid and perfected Lien on any
Collateral, with the priority required by the Security Pledge Agreement, except
as a result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Related Documents.

-29-



--------------------------------------------------------------------------------



 



          Section 9.02. Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Lender may take any or all of the following
actions:
          (a) declare the Commitment to be terminated, whereupon the Commitment
shall be terminated and reduced to zero;
          (b) declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Related Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and
          (c) exercise on behalf of itself all rights and remedies available to
it under the Related Documents;
provided, however, that upon the occurrence of any event with respect to the
Borrower described in Section 9.01(f) or Section 9.01(g), the obligation of the
Lender to make Loans shall automatically terminate, the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Lender.
          Section 9.03. Application of Funds. After the exercise of remedies
provided for in Section 9.02 (or after the Loans have automatically become
immediately due and payable as set forth in the proviso to Section 9.02), any
amounts received on account of the Obligations shall be applied by the Lender in
the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lender and amounts payable under Article III)
payable to the Lender;
     Second, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations;
     Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
          Section 9.04. Setoff. The Lender is hereby authorized at any time and
from time to time, upon the occurrence and during the continuance of any Event
of Default, without prior notice to the Borrower, to the fullest extent
permitted by Law, to set off and apply any and all balances, credits, deposits
(general or special, time or demand, provisional or final), accounts or monies
at any time held and other indebtedness at any time owing by the Lender at any
of its offices or affiliates to or for the account of the Borrower against any
and all of the amounts owing by the Borrower under this Agreement or the other
Related Documents to which it is a party, whether or not the Lender shall have
made any demand hereunder or thereunder. The rights of the Lender under this
Section 9.04 are in addition to, and do not derogate from or impair, other
rights and remedies (including other rights of setoff) which the Lender may
have.
          Section 9.05. Default Interest. Notwithstanding any other provision of
this Agreement to the contrary, if the Borrower shall fail to pay any amount
owing to the Lender under this Agreement or any other Related Document to which
the Borrower is a party when due (whether at stated due date, on

-30-



--------------------------------------------------------------------------------



 



acceleration or otherwise), then the Borrower will pay interest to the Lender
payable on demand, on the amount in default from the date such payment became
due until payment in full at a rate equal to the rate which is 2% per annum over
the rate then payable pursuant to Section 2.05.
          Section 9.06. Funding Indemnities. The Borrower will indemnify the
Lender against, and on demand reimburse the Lender for, any loss, penalty or
expense which the Lender may pay or incur (including any loss or expense
incurred by reason of the relending, depositing or other employment of funds
acquired by the Lender to fund any Loan) as a result of any acceleration of any
Loan pursuant to Section 9.02. The Lender shall furnish the Borrower with a
certificate setting forth the basis for determining any additional amount to be
paid to it hereunder, and such certificate shall be conclusive, absent manifest
error, as to the contents thereof. Notwithstanding anything in this Agreement to
the contrary, the provisions of this Section 9.06 shall survive termination of
this Agreement.
ARTICLE X
GENERAL PROVISIONS
          Section 10.01. Assignment, Amendments and Waivers.
          (a) The Borrower may not assign its rights or obligations under this
Agreement without the prior written consent of the Lender which consent may be
given or withheld in the sole and absolute discretion of the Lender. The Lender
may at any time assign all or a part of its rights and obligations under this
Agreement to a bank, financial institution or to any of its Affiliates (an
“Assignee”). Any such assignment shall be made pursuant to an assignment
agreement between such Assignee and the Lender. Such assignment agreement shall
be executed by such Assignee and the Lender and shall be delivered to the
Borrower before the proposed effective date of such assignment. Upon such
execution and delivery, from and after the effective date specified in such
assignment agreement, (x) the Assignee thereunder shall be a party hereto and
have the rights and obligations of the Lender hereunder and (y) the transferor
Lender thereunder shall be released from its obligations under this Agreement
from and after such time. On or prior to the effective date specified in such
assignment agreement, upon request, the Borrower, at its own expense, shall
execute and deliver to such transferor Lender in exchange for the Note
previously delivered to the transferor Lender a new Note to the order of such
Assignee in an amount equal to the principal amount of the original Note
(subject to any reduction thereof pursuant to Section 2.08). Each such new Note
shall be dated the effective date of such assignment and shall otherwise be in
the form of the Note replaced thereby. Subject to the foregoing, all provisions
contained in this Agreement or any document or agreement referred to herein or
relating hereto shall inure to the benefit of, and shall be binding upon, the
Borrower, the Lender and their respective successors and permitted assigns.
          (b) The Lender may from time to time upon prior written notice to the
Borrower change the Lending Office of the Lender at which any Loan is made or
carried; provided that if at the time of any change from one Lending Office to
another the effect thereof would be to increase any amount payable by the
Borrower under this Agreement then such change shall not be made without the
prior written consent of the Borrower.
          (c) The Lender may grant, at its sole discretion, one or more banks or
financial institutions (each, a “Participant”) a participation or participations
in all or any part of the Lender’s rights and benefits under this Agreement or
any other Related Document (a “Participation”). In the event of any such grant
by the Lender of a Participation to a Participant, the Lender shall remain
responsible for the performance of its obligations hereunder, and the Borrower
shall continue to deal solely and directly with

-31-



--------------------------------------------------------------------------------



 



the Lender in connection with the Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which the Lender may grant such a
participating interest shall provide that the Lender shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder. The
Borrower agrees that each Participant shall, to the extent of its Participation,
be entitled to the benefits of Sections 3.01 and 9.02 as if such Participant
were the Lender; provided, however, that the amount of such benefit shall be
limited to the amount in respect of the interest sold to which the Lender would
have been entitled had it not sold such interest.
          (d) Notwithstanding anything to the contrary contained in this
Agreement, the Lender may pledge, hypothecate or otherwise grant a security
interest in all or any part of its rights hereunder or under its Note to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge,
hypothecation or grant shall relieve the Lender of any of its obligations under
this Agreement.
          (e) Except for actions expressly permitted to be taken by Lender, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Related Document, or any consent to any departure by the
Borrower or any Guarantor therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender and the Borrower.
          Section 10.02. Notices. All notices, requests, demands and other
communications to any party hereunder shall be in writing (including telex,
telecopier or similar writing) and shall be given to such party at its address
or telecopier number set forth below or such other address or telex or
telecopier number as such party may hereafter specify by notice to the other
parties listed below.
          If to the Lender:
Arco Capital Corporation Ltd.
c/o Arco Capital Management LLC
City View Plaza, Suite 800 Road 165 Km 1.2
Guaynabo, PR 00968
Attention: Juan Carlos Bou, General Counsel
Telecopier: (787) 993-9651
Telephone: (787) 993-9650
          If to the Borrower:
Luminent Mortgage Capital, Inc.
2005 Market Street, 21st Floor
Philadelphia, PA 19103-2337
Attention: Trez Moore, Chief Executive Officer
Telecopier: (215) 564-5990
Telephone: (215) 564-5904
          Each such notice, request or other communication shall be effective
when actually received.
          Section 10.03. Expenses; Indemnification. The Borrower agrees to pay
all reasonable out-of-pocket costs and expenses, including the reasonable fees
and disbursements of counsel, incurred by the Lender in connection with the
preparation, execution and delivery of this Agreement, the Existing Credit
Agreement and the other Related Documents and any amendments and waivers hereof
or thereof.

-32-



--------------------------------------------------------------------------------



 



The Borrower also agrees to pay all reasonable out-of-pocket costs and expenses,
including the reasonable fees and disbursements of counsel, incurred by the
Lender in connection with the administration and enforcement of this Agreement
or any of the other Related Documents and the collection of any amounts owing
hereunder or thereunder. In addition, the Borrower will indemnify the Lender
against, and on demand reimburse the Lender for, any and all liabilities,
obligations, losses, damages, penalties, stamp and other similar taxes, actions,
judgments, costs, expenses or disbursements of any kind or nature whatsoever,
including the reasonable fees and disbursements of counsel, which may at any
time be imposed on, incurred by or asserted against the Lender in any way
relating to or arising out of this Agreement, any other Related Document or the
transactions contemplated by the Letter of Intent; provided that the Borrower
shall not be liable for any of the foregoing to the extent they arise from the
gross negligence or willful misconduct of the Lender, as determined by a court
of competent jurisdiction in a final, non-appealable judgment. Notwithstanding
anything in this Agreement to the contrary, the provisions of this Section 10.03
shall survive the termination of this Agreement. If and to the extent that the
obligations of the Borrower under this Section are unenforceable for any reason,
the Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations as is permissible under applicable Laws.
          Section 10.04. Cumulative Rights; No Waiver. The rights, powers and
remedies of the Lender hereunder are cumulative and in addition to all rights,
powers and remedies provided under any and all agreements between the Borrower
and the Lender relating hereto, at law, in equity or otherwise. Neither any
delay nor any omission by the Lender to exercise any right, power or remedy
shall operate as a waiver thereof, nor shall a single or partial exercise
thereof preclude any other or further exercise thereof or any exercise of any
other right, power or remedy.
          Section 10.05. Counterparts; Integration; Effectiveness. This
Agreement may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which counterparts, when executed and
delivered, shall be deemed an original and all of which counterparts, taken
together, shall constitute one and the same Agreement. This Agreement and the
other Related Documents, and any separate letter agreements entered into on the
date hereof, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.
          Section 10.06. Severability. If any provision of this Agreement or the
other Related Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Related Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
          Section 10.07. Headings. The Article and Section headings in this
Agreement are for convenience of reference only and shall not affect the
interpretation hereof.
          Section 10.08. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK, UNITED STATES, WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

-33-



--------------------------------------------------------------------------------



 



          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Related Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Related Document shall
affect any right that the Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Related Document against the
Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Related Document in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.02. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          Section 10.09. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          Section 10.10. Successors and Assigns. This Agreement shall be binding
on and inure to the benefit of each of the Borrower and the Lender and their
respective successors and permitted assigns. Notwithstanding anything herein to
the contrary, the Borrower hereby acknowledges and agrees that the Lender may
merge with or into one or more financial institutions or otherwise combine with
one or more financial institutions to form a new entity (the “Merger”) and that,
immediately upon the consummation of the Merger and without any further action
or consent from any Person, (i) such new entity shall be entitled to and vested
with all the rights and obligations of the Lender hereunder and under each other
Related Document to which the Lender is a party, (ii) upon request of the
Lender, the Borrower will issue a new Note made to the order of such entity and
(iii) all references herein and in each other Related Document to the term
“Lender” and any other term intending to refer to Arco Capital Corporation Ltd.
shall be deemed to refer to such new entity.
          Section 10.11. Confidentiality. The Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’

-34-



--------------------------------------------------------------------------------



 



directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency or (iv) the CUSIP Service Bureau or any similar organization,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section by it or (ii) becomes available to the Lender or any of its Affiliates
on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the Lender on a nonconfidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          Section 10.12. USA Patriot Act. The Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow the Lender to identify the Borrower in accordance with the Act.
          Section 10.13. Payments Set Aside. To the extent that any payment by
or on behalf of the Borrower is made to the Lender, or the Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.
          Section 10.14. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Related Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Lender,
regardless of any investigation made by the Lender or on its behalf and
notwithstanding that the Lender may have had notice or knowledge of any Default
at the time of any borrowing hereunder, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.
          Section 10.15. No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or

-35-



--------------------------------------------------------------------------------



 



interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
[Remainder of page intentionally left blank; signature pages follow]

-36-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Credit
Agreement to be duly executed as of the date first above written.

            LUMINENT MORTGAGE CAPITAL, INC.
      By:   /s/ Christopher J. Zyda         Name:   Christopher J. Zyda       
Title:   Chief Financial Officer        ARCO CAPITAL CORPORATION LTD.
      By:   /s/ Jay Johnston         Name:   Jay Johnston        Title:   Chief
Executive Officer            By:   /s/ Francesco N. Piovanetti         Name:  
Francesco N. Piovanetti        Title:   President and Chief Operating Officer   
 

SIGNATURE PAGE FOR AMENDED AND
RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Applicable Margin for Loans
(amounts in basis points per annum)

                  Pricing             Level     Total Outstandings    
Applicable Margin
1
    $0 — $20,000,000       400  
2
    $20,000,001 — $40,000,000       425  
3
    $40,000,001 and higher       450  

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Note
LUMINENT MORTGAGE CAPITAL, INC.
NOTE
New York, New York

      $                                                     , 200   

          FOR VALUE RECEIVED, LUMINENT MORTGAGE CAPITAL, INC., a Maryland
corporation (the “Borrower”), promises to pay to the order of Arco Capital
Corporation Ltd. (the “Lender”), at the time or times which shall be determined
by the provisions of the Credit Agreement referred to below,
                     DOLLARS ($                    ) or, if less, the unpaid
principal amount of the Loans evidenced by this Note and made by the Lender to
the Borrower under the Credit Agreement referred to below.
          The Borrower also promises to pay interest on the unpaid principal
amount hereof from time to time outstanding, from the date such amount is
advanced by the Lender to the Borrower until paid in full at the rates and at
the times which shall be determined in accordance with the provisions of the
Amended and Restated Credit Agreement (as amended or otherwise modified from
time to time, the “Credit Agreement”) dated as of September 26, 2007 between the
Borrower and the Lender.
          The date and amount of the Loan evidenced by this Note and, each
repayment and prepayment of principal thereof, shall be endorsed by the Lender
on the schedule attached hereto, or on a continuation of such schedule attached
to and made a part hereof; provided that the failure to make or any error in
making any such endorsement on such schedule shall not limit, extinguish or in
any way modify the obligation of the Borrower to repay the Loan evidenced by
this Note strictly in accordance with the Credit Agreement.
          This Note is issued pursuant to and entitled to the benefits of the
Credit Agreement, to which reference is hereby made for a more complete
statement of the terms and conditions under which the Loans evidenced hereby and
thereby are made and are to be repaid. Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement. This note
amends, restates and replaces any notes issued by the Borrower to the Lender
pursuant to that certain Credit Agreement, dated August 21, 2007, as amended as
of September 12, 2007, September 20, 2007 and September 21, 2007, between the
Lender and the Borrower.
          All payments of principal and interest in respect of this Note shall
be made in lawful currency of the United States without defense, set-off or
counterclaim, in immediately available or same day funds, delivered to the
Lender not later than 2:00 p.m. (New York City time) on the date due, at its
address referred to in the Credit Agreement or to such other location as the
Lender may designate from time to time.
          This Note may be transferred by the Lender without the prior written
consent of the Borrower. Until notified in writing of the transfer of this Note,
the Borrower shall be entitled to deem the Lender as the holder of this Note.
The Lender and any subsequent holder of this Note agrees that before disposing
of this Note or any part hereof it will make a notation hereon of all principal
payments previously made hereunder and of the date to which interest hereon has
been paid; provided, however,

 



--------------------------------------------------------------------------------



 



that the failure to make a notation of any payment made on this Note shall not
limit or otherwise affect the obligation of the Borrower hereunder with respect
to payments of principal and interest on this Note.
          This Note is subject to prepayment at the option of the Borrower as
provided in the Credit Agreement. Upon the occurrence of an Event of Default,
the unpaid balance of the principal amount of this Note may become, or may be
declared to be, due and payable in the manner, upon the conditions and with the
effect provided in the Credit Agreement.
          No reference herein to the Credit Agreement and no provision of this
Note or the Credit Agreement shall alter or impair the obligation of the
Borrower, which is absolute and unconditional, to pay the principal of and
interest on this Note at the place, at the respective times, and in the currency
herein prescribed.
          The Borrower hereby waives diligence, presentment, protest, demand and
notice of every kind and, to the full extent permitted by law, the right to
plead any statute of limitations as a defense to any demand hereunder.
          THIS NOTE SHALL BE GOVERNED BY AND INTERPRETED IN ALL RESPECTS IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, UNITED STATES, WITHOUT
REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
          IN WITNESS WHEREOF, the Borrower has caused this Note to be executed
and delivered by its duly authorized officer, as of the day and year first above
written.

            LUMINENT MORTGAGE CAPITAL, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule of Loans

                          Principal       Payments or         Date of   Amount
of   Duration of   Prepayments of   Balance   Notation Loan   Loan   Interest
Period   Principal   Outstanding   Made By                      

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Notice of Borrowing
LUMINENT MORTGAGE CAPITAL, INC.
NOTICE OF BORROWING
Date:                     
Telecopier: [•]
Arco Capital Corporation Ltd.
Attention: [•]
Gentlemen:
          Pursuant to Section 2.02 of the Amended and Restated Credit Agreement
(the “Credit Agreement”), dated as of September 26, 2007, between LUMINENT
MORTGAGE CAPITAL, INC. and you, we hereby give you irrevocable notice that we
request a Loan as follows:
          1. Amount of Loan: $                    .
          2. Date of Loan:                     .
          3. Purpose of proposed Loan:                               .
          4. Account to which proceeds of Loan should be transferred, with all
necessary wire information:
                                                            .
          The undersigned hereby certifies that the following statements are
true and correct on the date hereof and will be true and correct on the date the
Loan is made:
          A. the representations and warranties contained in Article VI of the
Credit Agreement are true and correct in all respects as of the date hereof; and
          B. no Default has occurred and is continuing.
          Capitalized terms used herein but not defined shall have the meanings
given to them in the Credit Agreement.

            LUMINENT MORTGAGE CAPITAL, INC.
      By:           Name:           Title:        

 